Name: Council Regulation (EEC) No 1426/82 of 18 May 1982 amending Regulation (EEC) No 1610/79 introducing supplementary aid for castor seed
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 12 . 6. 82 Official Journal of the European Communities No L 162/23 COUNCIL REGULATION (EEC) No 1426/82 of 18 May 1982 amending Regulation (EEC) No 1610/79 introducing supplementary aid for castor seed THE COUNCIL OF THE EUROPEAN COMMUNITIES, the end of the 1983/84 marketing year and that before the end of 1982 the Council should, on the basis of a report submitted by the Commission on the effectiveness of the said arrangements, decide whether they should be maintained or, if necessary, amended ; whereas pending the Commission report and the Council Decision, the effectiveness of the arrangements should be increased, in view of the technical progress achieved and likely to be achieved, by extending the supplementary aid for castor seed to the 1982/83 and 1983/84 marketing years , Having regard to the Treaty establishing the Euro ­ pean Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament 0), Having regard to the opinion of the Economic and Social Committee (2 ), Whereas Regulation (EEC) No 161 0/79 (3) intro ­ duced supplementary aid for castor seed for the 1979/80, 1980/81 and 1981 /82 marketing years in order to overcome the technical difficulties hamper ­ ing the initial development of this crop in the Com ­ munity ; whereas , although progress has been made, some difficulties are still unresolved ; Whereas Article 6 of Council Regulation (EEC) No 2874/77 of 19 December 1977 laying down special measures in respect of castor seeds (4 ) pro ­ vides that the aid arrangements should apply until HAS ADOPTED THIS REGULATION : Sole Article Article 1 ( 1 ) of Regulation (EEC) No 1610/79 is hereby replaced by the following : ' 1 . Supplementary aid for castor seed har ­ vested and processed in the Community shall be introduced for the marketing years from 1979/ 80 to 1983/84.' This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 May 1982 . For the Council The President P. de KEERSMAEKER (&gt;) OJ No C 104,26.4. 1982, p . 25 . (2 ) OJ No C 114,6. 5 . 1982, p . 1 . (3 ) OJ No L 190, 28 . 7 . 1979, p . 4. (4 ) OJ No L 332, 24. 12 . 1977 , p . 1 .